Citation Nr: 1617207	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-11 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than May 4, 2007, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to December 1952 and from July 1955 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board, BVA, or BOVA) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The May 2008 rating decision, in pertinent part, granted entitlement to service connection for PTSD and assigned a 50 percent rating effective May 31, 2007.  A notice of disagreement with the assigned effective date was received in September 2008, a statement of the case was issued in February 2009, and a substantive appeal was received in March 2009.

In a July 2009 rating decision, the RO increased the rating for the Veteran's PTSD from 50 percent to 70 percent, effective February 27, 2009.  

In June 2011, the Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the RO in Portland.  A transcript of the hearing is associated with the claims file. 

In a May 2012 decision, the Board granted an effective date of May 4, 2007, but no earlier, for the grant of entitlement to service connection for PTSD.  This grant was effectuated in a May 2012 RO rating decision, with the assignment of a 50 percent rating from the new effective date.  

At the time of the May 2012 decision, the United States Court of Appeals for Veterans Claims (Court) had issued a decision which interpreted the provisions of 38 C.F.R. § 3.103(c)(2) , which identified the duties of a hearing officer, as applying to the Board.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  VA responded by issuing a final rule "clarifying" that the provisions of 38 C.F.R. § 3.103(c)(2) only applied to the Agency of Original Jurisdiction (AOJ) and not the Board.  See 77 Fed. Reg. 23128 (April 18, 2012).  However, this final rule was later invalidated.

 Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013) (NOVA), the Board's May 2012 decision was identified as having been potentially affected by the invalidated rule discussed above.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  

In a separate May 2012 decision, the Board found that there was no clear and unmistakable error (CUE) in an October 2000 Board decision that had denied entitlement to service connection for PTSD.  Because the Veteran had not had a hearing in connection with this appeal, it was not subject to the settlement agreement described above.  The Veteran also did not appeal this decision to the Court.  Therefore, no further adjudication of this issue is pending.  
  
In August 2014, the Board readjudicated the claim of entitlement to an earlier effective date for the grant of service connection for PTSD pursuant to the settlement agreement.  It also dismissed the Veteran's withdrawn claim of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.  The appellant subsequently filed an appeal of the PTSD denial with the United States Court of Appeals for Veterans Claims (Court).

While the case was pending at the Court, the VA Office of General Counsel  and the appellant's attorney filed a Joint Motion for Partial Remand in April 2015.  Later that month, the parties filed an Amended Joint Motion for Partial Remand (Joint Motion).  In an April 2015 Order, the Court granted the Joint Motion, vacating the Board's August 2014 decision with respect to the issue of entitlement to an effective date prior to May 4, 2007, for the grant of service connection for PTSD, and remanding the claim to the Board for compliance with directives that were specified by the Joint Motion.  The appeal has thus been returned to the Board for further consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The December 19, 2000, document describing a telephone conversation between the Veteran and The American Legion does not constitute an informal claim for service connection for PTSD. 


CONCLUSION OF LAW

The criteria for an effective date prior to May 4, 2007, for entitlement to service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

For earlier effective date claims, where, as here, entitlement to disability benefits has been granted and an initial rating and effective date has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability or the assigned effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In any event, the Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in September 2007, prior to the initial adjudication of the Veteran's service connection claim in May 2008, in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  This same information was provided in a July 2009 letter in connection with the Veteran's claim of entitlement to an increased rating for PTSD.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and pertinent private medical records.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Earlier Effective Date

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  If the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a).

By way of background, the Board notes that the Veteran originally claimed entitlement to service connection for PTSD in a claim that was received on August 14, 1998.  The Portland RO denied this claim because "there is no confirmed diagnosis of posttraumatic stress disorder which would permit a finding of service connection."  The Veteran filed a notice of disagreement with this determination in April 1999.  A new rating decision was issued in May 1999 that continued the prior denial on the basis of no current PTSD diagnosis.  The Veteran was issued a statement of the case in May 1999 that again denied the claim based on no current PTSD diagnosis.  The Veteran submitted a VA Form 9 to perfect his appeal later that month.

On his May 1999 VA Form 9, the Veteran stated that he believed that not all of the submitted evidence was considered.  He specifically noted a May 1999 letter submitted by a licensed clinical social worker and psychotherapist that specifically diagnosed PTSD.  The May 1999 letter, as well as an October 1999 letter from the same social worker, was considered by the RO in its December 1999 supplemental statement of the case.  While acknowledging the social worker's letters, the RO found a November 1999 VA examination report to be more probative.  Specifically, the November 1999 examination report found that the Veteran did not meet the criteria for a PTSD diagnosis under the Fourth Edition of the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM- IV).  

In March 2000, the Veteran submitted a February 2000 VA medical record written by Dr. Mitchell, his primary care provider.  This record notes, in relevant part, that the Veteran's PTSD diagnosis has been contested.  It states that "White City domiciliary ... considered him no longer having this disease."  It also notes that the Veteran "has been under therapy with a private counselor at VA expense in Klamath Falls, and feels that has helped him, nevertheless."  Dr. Mitchell observed that he "suspect[s] that there are various interpretations of the activity of this disease, but that he has adapted quite well over the years since the Korean War, to the events that certainly influenced the rest of his life."  It was stated that the Veteran's adaptation has probably altered his lifestyle.  Dr. Mitchell also noted that the Veteran "functions reasonably well, but probably way less than his potential.  He is going to contest this change in diagnosis."  No supplemental statement of the case was issued following VA's receipt of this evidence and prior to the Board's issuance of a denial in October 2000.

In its October 2000 denial, the Board determined that the Veteran "does not have PTSD due to inservice stressors."  In denying the Veteran's claim, "the Board [found] that the more probative medical evidence demonstrates that the veteran does not currently have PTSD."  It neither discusses nor even mentions the February 2000 record from Dr. Mitchell.  

Unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies (none of which the Veteran in this case contends apply), all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).    The Appeals Notice at the end of the October 2000 rating decision notified the Veteran that he has four options if he is not satisfied with the Board's decision.  The first of these options is that he file a Motion for Reconsideration.  The Appeals Notice informed the Veteran that such a motion is filed "by writing a letter to the BVA showing why you believe that the BVA committed an obvious error of fact or law in its decision in your appeal, or showing that new and material military service records have been discovered that are applicable to your appeal."  It was noted that "[t]he Board places no time limit on filing a motion for reconsideration."  

Second, it was noted that the Veteran may file a Motion to Revise the Board's Decision on the Basis of Clear and Unmistakable Error."  He was informed that "such a motion ... must meet very specific requirements and the Board will not review a final decision on this basis more than once."  It was further noted that "[t]he Board places no time limit on filing a CUE review motion."  The Veteran filed such a motion in June 2011.  It was denied in May 2012, and he did not appeal.

Third, it was stated that the Veteran may appeal to the United States Court of Appeals for Veterans Claims.  He was informed that such an appeal "must be filed with the Court within 120 days from the date of mailing of the notice of the BVA's decision."  The Veteran did not file such a motion, and he does not contend that he did so.  

Fourth, it was noted that the Veteran could attempt to reopen his claim.  The notice stated that, "[w]hile it would not affect this BVA decision, you can ask your local VA Regional Office to reopen your claim.  To be successful in reopening your claim, you must submit new and material evidence to that office.  VA may not consider another claim on the same factual basis."  The Veteran essentially contends that he did file such a claim in December 2000.  

Specifically, the Veteran contends that the following message, typed by an American Legion Service Officer following a phone call from the Veteran and sent by The American Legion to the Portland RO, constitutes an informal claim for entitlement to service connection for PTSD:

[The Veteran] called requesting a copy of the medical report from the doctor that completed his C & P Exam to see what was written up.

He received his denial from BOVA stating he did not have a timely appeal for his hearing loss.  He said he did disagree within the year time frame.

He also stated the denial doesn't mention the report he sent in from Dr. Mitchell and asked that it be incorporated in his file for consideration by BOVA.  He is questioning if it was in the file at the time the file was sent to BOVA.

The above message was transcribed by The American Legion on December 19, 2000, and was received by the Portland RO on that same date.  On that same date, in response to receipt of this record, the RO filled out a VA Form 5572, "Accounting of Records/Information Disclosure under Privacy Act," noting that the Veteran has requested copies of the Compensation and Pension examinations and the Dr. Mitchell report that were sent to the Board.  On that same date, the requested records were sent to the Veteran.

In a May 2008 rating decision, the RO granted entitlement to service connection for PTSD.  It assigned a 50 percent disability rating, effective May 31, 2007.  This effective date was chosen because it was "the date of your reopened claim for this condition."  The Veteran filed a notice of disagreement with the assigned effective date in September 2008, a statement of the case was issued in February 2009, and a substantive appeal was received in March 2009.

In a May 2012 decision, the Board granted an effective date of May 4, 2007, but no earlier, for the grant of entitlement to service connection for PTSD.  In granting this effective date, the Board determined that "[a] VA treatment record, dated May 4, 2007, constituted an informal petition to reopen a previously denied claim of service connection for PTSD."  (As noted above, the May 2012 decision was vacated to the extent that it had denied an effective date prior to May 4, 2007.  The Board readjudicated this claim in August 2014.)  In denying a December 2000 effective date in its August 2014 decision, the Board noted the following:

In December 2000, the Veteran submitted a statement in which he requested a copy of a VA examination and commented on his hearing loss claim.  The Veteran also referenced a report by a Dr. Mitchell that he was not sure was in the file when the file was sent to the Board.  The October [sic] 2000 statement cannot be construed as a petition to reopen a claim of service connection for PTSD as it does not reference PTSD or provide any indication of an intent on the part of the Veteran that he was seeking benefits concerning PTSD.  See 38 C.F.R. § 3.155 (2013) (pertaining to informal claims). 

The appellant subsequently filed an appeal with the denial of an effective date prior to May 4, 2007, to the Court.  In April 2015, the parties filed a Joint Motion requesting that the Court vacate the Board's August 2014 decision with respect to the issue of entitlement to an effective date prior to May 4, 2007, for the grant of entitlement to service connection for PTSD.  This motion was granted in an April 2015 Order, and the case was returned to the Board for compliance with directives that were specified by the Joint Motion.  

The Joint Motion directs the Board to explain why the December 2000 Statement in Support of Claim constitutes an informal claim for benefits.  It notes that the Board had found that the December 2000 statement "'cannot be construed' as a request to reopen the claim because 'it does not reference PTSD or provide any indication of an intent on the part of the Veteran that he was seeking benefits concerning PTSD.'"  It further states that "[h]owever, in making this determination, the Board failed to consider whether Appellant's reference to the February 2000 medical report, which does reference PTSD, is sufficient to meet the requirements of an informal claim for benefits."  It then cites to the following case: "Ingram v. Nicholson, 21 Vet.App. 232, 256 (2007) (holding that, when considering whether an informal claim has been raised, the Board should not limit its review to the 'four corners' of an application or statement in support of claim)."  

The Joint Motion provides the definition of a claim under 38 C.F.R. § 3.1(p) as being "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  It states that, under 38 C.F.R. § 3.155(a) "'[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA]... may be considered an informal claim.'"  It also cites to pertinent caselaw and a potentially relevant portion of VA's Adjudication Manual that address whether certain communications constitute informal claims.  

Thus, the issue for the Board's consideration in this case is whether the December 2000 report of the telephone call between the Veteran and The American Legion constitutes an informal claim.  Upon consideration of this communication itself, both on its own terms and beyond its "four corners" in the context of the case as a whole, the Board finds that the December 2000 record is not an ambiguous expression that may be reasonably construed as constituting an informal expression of entitlement to service connection for PTSD.  Rather, the December 2000 record is an unambiguous statement of very specific concerns that expressly pertain only to the Board's October 2000 adjudication of his PTSD claim.  

Prior to analyzing the contents of the December 2000 record, the Board must address an ambiguity in the record that is suggested by the Joint Motion.  Specifically, the Joint Motion cites pertinent laws and regulations discussing circumstances under which oral statements may qualify as informal claims.  It cites to Tomlin v. Brown, 5 Vet. App. 355 (1993) for the proposition that a notice of disagreement was in writing when it was transcribed into the record at an RO hearing.  It also cites the VA ADJUDICATION PROCEDURES MANUAL REWRITE (M21-1MR), pt. II, subpt. IV, §§ 4.g, 7.a., for the proposition that a phone call may serve as an informal claim and that a VA Form 119 report of contact may be used to file an informal claim.  The Board notes, however, that the question of whether the December 2000 record constitutes an oral claim for VA benefits is not relevant in this case, as the December 2000 communication is not a transcription of a statement that the Veteran made to VA.  Rather, it is a synopsis of a telephone call that the Veteran made to The American Legion, which was his accredited representative at the time of the telephone call.

The December 2000 "Statement in Support of Claim" was written and signed by S.D., "NDSO, AL #074," which clearly identifies her as an employee of The American Legion.  This same individual filled out and signed the June 1999 VA 646, "Statement of Accredited Representation in Appealed Case," on behalf of The American Legion.  The December 2000 communication, therefore, is not a statement made by the Veteran to VA.  Rather, it is record of a conversation that the Veteran had with his accredited representative.  

The Joint Motion's citation to Ingram, above, must therefore be distinguished from the case at hand.  In Ingram, the proposition that was cited by the Joint Motion (that the Board should not limit its review to the "four corners" of an application or statement in support of claim when considering whether an informal claim has been raised) specifically applies to pleadings by pro se claimants.  Briefly, its rationale relies on the proposition that pro se claimants are not expected to have "encyclopedic knowledge of veterans law," and that "the duty to sympathetically read [a pro se claimant's pleadings] must be based on reasonable expectations of a pro se claimant and the Secretary."  The December 2000 record in the case at hand is not a pro se pleading (i.e., from an unrepresented claimant).  The Veteran in this case was not pro se.  Rather, the December 2000 record is a written submission to VA from The American Legion, the Veteran's accredited representative, and any allowances that are to be made specifically for pro se claimants do not apply in the case at hand.

Having placed the December 2000 statement in its proper context, the Board will now turn to the text of the December 2000 record itself.  Again, the first paragraph of the December 2000 record states that the Veteran "called requesting a copy of the medical report from the doctor that completed his C & P Exam to see what was written up."  The above paragraph can reasonably be read to be referring to February 1999 and/or November 1999 VA PTSD examinations.  (The Board notes that the October 2000 Board decision, in addition to denying service connection for PTSD, denied service connection for residuals of a back injury.  The most recent VA examination report for the back disability issue was in September 1981.)  Thus, the first paragraph of the December 2000 statement literally describes the Veteran calling his representative and asking for a copy of the VA examinations that were used to decide his claim.  There is no reasonable reading of this paragraph to allow the proper conclusion that the Veteran's calling his representative requesting copies of VA examination reports that were cited as the basis for the denial of his PTSD claim can be construed as an informal claim to re-initiate a service connection claim with the Portland RO.  

The second paragraph of the December 2000 record clearly applies only to the hearing loss claim and does not implicate the PTSD claim in any manner.

The third paragraph is the portion of the December 2000 record that the Veteran appears to contend forms the strongest basis for considering the December 2000 record an informal claim for benefits.  Again, this paragraph reads as follows:

He also stated the denial doesn't mention the report he sent in from Dr. Mitchell and asked that it be incorporated in his file for consideration by BOVA.  He is questioning if it was in the file at the time the file was sent to BOVA.

The plain meaning of the first portion of this paragraph is that the Veteran has expressed to his accredited representative his concern over the fact that the October 2000 Board decision does not mention the February 2000 report from Dr. Mitchell.  The implication of this assertion is that the Veteran believes that the February 2000 record is favorable to his claim.  There is no implicit or explicit request in this portion of the December 2000 record that a new claim should be opened based on the Veteran's concern that evidence that he believed was favorable to his claim was not mentioned in the Board's October 2000 decision.  The next portion of this sentence contains the proposed course of action that the Veteran clearly and unambiguously wished to take to address this concern, specifically that he "asked that it be incorporated in his file for consideration by BOVA."  

As noted by the Joint Motion, Ingram held that when considering whether an informal claim has been raised, the Board should not limit its review to the "four corners" of an application or statement in support of claim.  In considering the context of the December 2000 record outside of the "four corners" of the document itself, the Board will set aside the question of the extent to which the sympathetic-reading requirement applies to documents that were generated by and submitted to VA by a claimant's accredited representative, rather than by the claimant himself.  

In the case at hand, the December 2000 record was generated by the Veteran's accredited representative, The American Legion, following a conversation between the Veteran and this representative that took place a mere two months following the Board's October 2000 denial of his PTSD claim.  There is no suggestion that the Veteran's telephone call to his accredited representative so shortly following the issuance of the Board decision was for any purpose other than to express his concerns over the adequacy of the October 2000 Board decision.

Following his expression of concern that the February 2000 record was not mentioned in the October 2000 Board decision, the Veteran then requested that the February 2000 Dr. Mitchell record "be incorporated in his file for consideration by BOVA."  [emphasis added]  Rather than being a general expression of dissatisfaction with VA's (to include the RO's) denial of his claim, this portion of the December 2000 statement clearly expresses a specific concern in relation to the Board's adjudication of his claim.  It clearly and unambiguously identifies the action that the Veteran wants the Board to take to address the specific deficiency that he has identified in the recent Board decision.  It also gives the very specific request that the February 2000 record be sent to the Board for BOVA consideration.  By way of explanation for this request, the December 2000 record then notes that the Veteran "is questioning if it was in the file at the time the file was sent to BOVA."  [emphasis added]

The Veteran neither expressly nor implicitly suggests a belief that the RO did not consider this evidence, as the Veteran's statement on this matter does not even imply any perceived deficiency in the record at the time of the RO's adjudication of his claim.  There is no suggestion that the Veteran desired to reinitiate his PTSD claim at the RO level based on evidence that he believes may not have been considered by the Board.  

To summarize, the third paragraph of the December 2000 statement observes that the Dr. Mitchell report was not mentioned by BOVA, asks that it be added to the record for consideration by BOVA, and questions whether it was even in the file at the time the file was originally sent to BOVA.  This statement is unambiguous in its expression of concern with the Board's October 2000 adjudication of his claim.  The Veteran was unambiguous in the action that he wanted to have taken; that is, he was unambiguous in directing that what he believed to be a key piece of evidence be brought to the Board's attention for the Board's consideration.  The Veteran's expression of concern and his proposed remedy are very specific on this matter.

As a result of this conversation with the Veteran, The American Legion forwarded the December 2000 record to the Portland RO for action to be taken.  The very clear and specific directive that was contained in this record was that the Veteran be sent a copy of the VA examinations that were considered in this case and that the Mitchell report be sent to the Board for its consideration.  In its communication with the Portland RO, the Veteran's accredited representative did not suggest any sentiments beyond the immediate concern that the Veteran had with the Board's consideration of evidence in the adjudication of his claim.  It certainly did not express or imply an intention to reopen this claim at the RO level through the submission of new and material evidence.  

The records request was conveyed in the December 2000 VA Form 5572, "Accounting of Records/Information Disclosure under Privacy Act," which lists the VA examination reports and the Mitchell report under the section entitled: "NATURE OF DISCLOSURE (Include brief description of each type of document/record disclosed.)"  Based on this request, the Veteran was sent a copy of the VA examination reports and the Mitchell report on the same day as his call to The American Legion.  The cover letter that was sent to the Veteran to accompany the requested documents notes that "[t]he original documents are retained in your claims file."  That is, the December 2000 letter that was sent to the Veteran was indicating that the Mitchell report was contained within the Veteran's claims file.  If, based on the outcome of this conversation with his representative, the Veteran was not satisfied that the Mitchell report had been considered by the Board, an additional expression of intention to seek remedy through a Motion for Reconsideration would have been the logical course of action to expect the Veteran to take.  As noted above, no such action was taken.  

In determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  The Board certainly cannot be required to assume that the Veteran in this case was implicitly seeking from VA what would be an inadequate remedy for the very specific, express concern (with whether the Board had considered the Mitchell report) that he had raised in his December 2000 conversation with his accredited representative.  

In short, the Veteran's accredited representative did not express the intention to initiate a new claim.  The American Legion service officer was very clear and specific about what the Veteran did want: the Veteran wanted evidence to be brought to the Board's attention for the Board to consider.  Such a communication is clearly distinguishable from a request for a new adjudication of a PTSD claim by the Agency of Original Jurisdiction. 
 
Based on the above, the Board finds that the December 19, 2000, communication between the Veteran and The American Legion, which was forwarded by The American Legion to the Portland RO on that same date, does not constitute an informal claim for VA benefits.  The Veteran has not identified any other communication or record that he believes constitutes such a claim.  

The Board has considered the doctrine of reasonable doubt.   However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to an effective date prior to May 4, 2007, for the award of entitlement to service connection for PTSD is not warranted.  


ORDER

Entitlement to an effective date earlier than May 4, 2007, for the award of service connection for PTSD is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


